 

Life Clips Inc.

 

2016 STOCK AND INCENTIVE PLAN

 

ARTICLE I

 

PURPOSE

 

The purpose of the Plan is to enhance the profitability and value of the Company
for the benefit of its stockholders by enabling the Company to offer Eligible
Employees, Consultants and Non-Employee Directors incentive awards to attract,
retain and reward such individuals and strengthen the mutuality of interests
between such individuals and the Company’s stockholders. Awards granted under
the Plan may be made in compliance with the requirements of Section 162(m) of
the Code to the extent determined by the Committee in its sole discretion.

 

ARTICLE II

 

DEFINITIONS

 

For purposes of the Plan, the following terms shall have the following meanings:

 

2.1 “Acquisition Event” means a merger or consolidation in which the Company is
not the surviving entity, any transaction that results in the acquisition of all
or substantially all of the Company’s outstanding Common Stock by a single
person or entity or by a group of persons and/or entities acting in concert, or
the sale or transfer of all or substantially all of the Company’s assets. The
occurrence of Acquisition Event shall be determined by the Committee in its sole
discretion.

 

2.2 “Affiliate” means each of the following: (a) any subsidiary; (b) any parent;
(c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) that is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company; (d) any corporation,
trade or business (including, without limitation, a partnership or limited
liability company) that directly or indirectly controls 50% or more (whether by
ownership of stock, assets or an equivalent ownership interest or voting
interest) of the Company; and (e) any other entity in which the Company or any
of its Affiliates has a material equity interest and that is designated as an
“Affiliate” by resolution of the Committee.

 

2.3 “Award” means any award under the Plan of any Stock Option, Restricted
Stock, Restricted Stock Unit, Performance Unit, SAR or Cash Award. All Awards
shall be subject to the terms of a written or electronic agreement executed by
the Company and the Participant. Any reference herein to an agreement in writing
shall be deemed to include an electronic writing to the extent permitted by
applicable law.

 

2.4 “Board” means the Board of Directors of the Company.

 

 

 

 

2.5 “Cash Award” means an Award denominated in cash.

 

2.6 “Change in Control” means, unless otherwise determined by the Committee in
the applicable Award agreement, the occurrence of any of the following: the
consummation of a “change in ownership” of the Company, a “change in effective
control” of the Company or a “change in the ownership of a substantial portion
of the assets” of the Company, and in each case, as defined under Code Section
409A.

 

2.7 “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
any section of the Code shall also be a reference to any successor provision and
any Treasury Regulation promulgated thereunder.

 

2.8 “Committee” means a committee or subcommittee of the Board appointed from
time to time by the Board, which committee or subcommittee shall consist of two
or more non-employee directors, each of whom is intended to be, (i) to the
extent required by Rule 16b-3 promulgated under Section 16(b) of the Exchange
Act, a “non-employee director” as defined in Rule 16b-3; (ii) to the extent
required Section 162(m) of the Code, an “outside director” as defined in Section
162(m) of the Code; and (iii) an “independent director” as defined under such
other applicable stock exchange rules. To the extent that no Committee exists
that has the authority to administer this Plan, the functions of the Committee
shall be exercised by the Board. Notwithstanding the foregoing, if and to the
extent that no Committee exists that has the authority to administer the Plan,
the functions of the Committee shall be exercised by the Board and all
references herein to the Committee shall be deemed references to the Board.

 

2.9 “Common Stock” means the Common Stock of the Company, par value $0.001 per
share.

 

2.10 “Company” means Life Clips Inc., a Wyoming corporation, and its successors
by operation of law.

 

2.11 “Consultant” means any person who provides consulting or advisory services
to the Company or its Affiliates, provided that such services are not in
connection with the offer or sale of securities in a capital raising
transaction, and do not, directly or indirectly, promote or maintain a market
for the Company’s or its Affiliates’ securities.

 

2.12 “Disability” means the Participant’s permanent and total disability as
determined by the Committee. A Disability shall only be deemed to occur at the
time of the determination by the Committee of the Disability. Notwithstanding
the foregoing, for Awards that are subject to Section 409A of the Code,
Disability shall mean that a Participant is disabled under Section
409A(a)(2)(C)(i) or (ii) of the Code.

 

2.13 “Dividend Equivalent” means in the case of a Restricted Stock Unit or
Performance Unit, an amount equal to all dividend and other distributions (or
the economic equivalent thereof) that are payable to shareholders of record
during a vesting or performance period as applicable on a like number of shares
of Common Stock that are subject to the Award.

 

2

 

 

2.14 “Effective Date” means the effective date of the Plan as defined in Article
XVI.

 

2.15 “Eligible Employee” means each employee of the Company or an Affiliate.

 

2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder. Any references to any section
of the Exchange Act shall also be a reference to any successor provision.

 

2.17 “Exercisable Awards” has the meaning set forth in Section 4.2(d).

 

2.18 “Fair Market Value” means, unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, as of any date and
except as provided below, the closing price reported for the Common Stock on the
applicable date: (a) as reported on the principal national securities exchange
in the United States on which it is then traded; or (b) if not traded on any
such national securities exchange, as quoted on an automated quotation system
sponsored by the Financial Industry Regulatory Authority or if the Common Stock
shall not have been reported or quoted on such date, on the first day prior
thereto on which the Common Stock was reported or quoted. If the Common Stock is
not traded, listed or otherwise reported or quoted, then Fair Market Value means
the fair market value of the Common Stock as determined by the Committee in good
faith in whatever manner it considers appropriate taking into account the
requirements of Section 422 of the Code or Section 409A of the Code, as
applicable.

 

2.19 “Grant Date” means the date an Award is granted to a Participant.

 

2.20 “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee of the Company, its Subsidiaries or its Parent (if any) under the Plan
intended to be and designated as an “Incentive Stock Option” within the meaning
of Section 422 of the Code.

 

2.21 “Non-Employee Director” means a director of the Company who is not an
active employee of the Company or an Affiliate.

 

2.22 “Nonqualifed Option” means any Stock Option awarded under the Plan that is
not an Incentive Stock Option.

 

2.23 “Option” means a right to purchase a specified number of shares of Common
Stock at a specified Exercise Price, which is either an Incentive Stock Option
or a Nonqualified Stock Option.

 

2.24 “Participant” means an Eligible Employee, Consultant or Non-Employee
Director to whom an Award has been granted pursuant to the Plan.

 

2.25 “Performance Award” means an Award made pursuant to this Plan to a
Participant which is subject to the attainment of one or more performance goals.
A Performance Award may be in the form of Performance Units, Restricted Stock
Awards, Options, SARs or Cash Awards.

 

3

 

 

2.26 “Performance Unit” means a unit evidencing the right to receive in specific
circumstances cash or shares of Common Stock or equivalent value of Common Stock
in cash, the value of which at the time it is settled is determined as a
function of the extent to which established performance criteria have been
satisfied. Performance Units may take the form of performance-based Restricted
Stock Units or Cash Awards.

 

2.27 “Performance Period” means each fiscal year of the Company or such period
(as specified by the Committee) over which the performance of any performance
criteria attached to an Award is to be measured.

 

2.28 “Plan” means this Life Clips, Inc. 2016 Stock and Incentive Plan, as
amended from time to time.

 

2.29 “Restricted Stock” means an Award of shares of Common Stock issued under
the Plan that is subject to restrictions pursuant to Article VII.

 

2.30 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.

 

2.31 “Section 4.2 Event” has the meaning set forth in Section 4.2(b).

 

2.32 “Securities Act” means the Securities Act of 1933, as amended, and all
rules and regulations promulgated thereunder. Any reference to any section of
the Securities Act shall also be a reference to any successor provision.

 

2.33 “Section 409A of the Code” means the nonqualified deferred compensation
rules under Section 409A of the Code and any applicable Treasury regulations
thereunder.

 

2.34 “Stock Appreciation Right or “SAR” means the right to receive a payment in
cash or Common Stock equal to the excess of the Fair Market Value of a specified
number of shares of Common Stock on the date the right is exercised over a
specified Exercise Price.

 

2.35 “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

 

ARTICLE III

 

ADMINISTRATION

 

3.1 The Committee. The Plan shall be administered and interpreted by the
Committee.

 

3.2 Grants of Awards. The Committee shall have full authority to grant, pursuant
to the terms of the Plan, to Eligible Employees, Consultants and Non-Employee
Directors: (i) Stock Options, (ii) Stock Appreciation Rights, (iii) Restricted
Stock, (iv) Performance Awards, and (vi) Performance Units. In particular, the
Committee shall have the authority:

 

4

 

 

(a) to select the Eligible Employees, Consultants and Non-Employee Directors to
whom Awards may from time to time be granted hereunder;

 

(b) to determine whether and to what extent Awards are to be granted hereunder
to one or more Eligible Employees, Consultants or Non-Employee Directors;

 

(c) to determine, in accordance with the terms of the Plan, the number of shares
of Common Stock to be covered by each Award granted hereunder;

 

(d) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine, in its sole
discretion);

 

(e) to determine whether and under what circumstances a Stock Option may be
settled in cash, Common Stock and/or Restricted Stock;

 

(f) to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;

 

(g) to determine whether to require an Eligible Employee, Consultant or
Non-Employee Director, as a condition of the granting of any Award, not to sell
or otherwise dispose of shares of Common Stock acquired pursuant to an Award for
a period of time as determined by the Committee, in its sole discretion,
following the date of the Award;

 

(h) to set the performance criteria and the Performance Period with respect to
any Award for which the grant, vesting or payment of such Award is conditioned
upon the attainment of specified performance criteria and to certify the
attainment of any such performance criteria;

 

(i) to determine whether, to what extent and under what circumstances grants of
Options and other Awards under this Plan are to operate in conjunction with or
apart from other awards made by the Company outside of this Plan;

 

(j) to determine whether, to what extent and under what circumstances Common
Stock and other amounts payable with respect to an Award under this Plan shall
be deferred either automatically or at the election of the Participant in any
case, in a manner intended to comply with Section 409A of the Code; and

 

(k) generally, to exercise such powers and to perform such acts as the Committee
deems necessary or expedient to promote the best interests of the Company that
are not in conflict with the provisions of the Plan.

 

5

 

 

3.3 Guidelines. Subject to Article III, the Committee shall, in its sole
discretion, have the authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the Plan and perform all acts,
including the delegation of its administrative responsibilities (to the extent
permitted by applicable law and applicable stock exchange rules), as it shall,
from time to time, deem advisable; to construe and interpret the terms and
provisions of the Plan and any Award granted under the Plan (and any agreements
relating thereto); and to otherwise supervise the administration of the Plan.
The Committee may, in its sole discretion, correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any agreement relating
thereto in the manner and to the extent it shall deem necessary to effectuate
the purpose and intent of the Plan. To the extent applicable, the Plan is
intended to comply with the applicable requirements of Rule 16b-3 and shall be
limited, construed and interpreted in a manner so as to comply therewith.

 

3.4 Decisions Final. Any decision, interpretation or other action made or taken
in good faith by or at the direction of the Company, the Board or the Committee
(or any of its members) arising out of or in connection with the Plan shall be
within the absolute discretion of all and each of them, as the case may be, and
shall be final, binding and conclusive on the Company and all employees and
Participants and their respective heirs, executors, administrators, successors
and assigns.

 

ARTICLE IV

 

SHARE LIMITATIONS

4.1 Shares Available for Awards.

 

(a) Subject to the provisions of Plan, there shall be available for Awards under
this Plan granted wholly or partly in Common Stock (including rights or Options
that may be exercised for or settled in Common Stock) an aggregate of (i)
20,000,000 shares of Common Stock, (the “Maximum Share Limit”). Such shares
shall be reserved from authorized but unissued shares, treasury shares and from
shares which have been reacquired by the Company. The Board and the appropriate
officers of the Company shall from time to time take whatever actions are
necessary to file any required documents with governmental authorities, stock
exchanges and transaction reporting systems to ensure that shares of Common
Stock are available for issuance pursuant to Awards.

 

(b) If an Award expires or is terminated, cancelled or forfeited, the shares of
Common Stock associated with the expired, terminated, cancelled or forfeited
Award shall again be available for Awards under this Plan. In the case of an
Award that is an Option or SAR that expires, terminates, is cancelled or is
forfeited, the Maximum Share Limit shall each be increased by one share of
Common Stock for each such Option or SAR. In the case of an Award other than an
Option or SAR that expires, terminates, is cancelled or is forfeited, the
Maximum Share Limit increased by two shares of Common Stock for each such Award
other than an Option or SAR. Notwithstanding the foregoing, the Committee shall
adopt such share counting rules as are required for Incentive Stock Options to
comply with the requirements set forth in Code Section 422.

 

6

 

 

4.2 Changes.

 

(a) The existence of the Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize (i) any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Affiliate, (v)
any sale or transfer of all or part of the assets or business of the Company or
any Affiliate, (vi) any Section 4.2 Event or (vii) any other corporate act or
proceeding.

 

(b) Subject to the provisions of Section 4.2(d), in the event of any change in
the capital structure or business of the Company by reason of any stock split,
reverse stock split, stock dividend, combination or reclassification of shares,
recapitalization, merger, consolidation, spin-off, reorganization, partial or
complete liquidation, issuance of rights or warrants to purchase any Common
Stock or securities convertible into Common Stock, any sale or transfer of all
or part of the Company’s assets or business, or any other corporate transaction
or event having an effect similar to any of the foregoing and effected without
receipt of consideration by the Company (a “Section 4.2 Event”) then the
Committee shall make such adjustments consistent with such change in such manner
as the Committee deems equitable to prevent substantial dilution or enlargement
of the rights granted to, or available for, Participants under this Plan, to (i)
the aggregate number and kind of shares that thereafter may be issued under the
Plan, (ii) the number and kind of shares or other property (including cash) to
be issued upon exercise of an outstanding Award or under other Awards granted
under the Plan and (iii) the purchase price thereof. Any such adjustment
determined by the Committee in good faith shall be final, binding and conclusive
on the Company and all Participants and their respective heirs, executors,
administrators, successors and assigns. In connection with any Section 4.2
Event, the Committee may provide, in its sole discretion, for the cancellation
of any outstanding Awards and payment in cash or other property in exchange
therefor. Except as provided in this Section 4.2 or in the applicable Award
agreement, a Participant shall have no rights by reason of any issuance by the
Company of any class of securities convertible into stock of any class, any
subdivision or consolidation of shares of stock of any class, the payment of any
stock dividend, any other increase or decrease in the number of shares of stock
of any class, any sale or transfer of all or part of the Company’s assets or
business or any other change affecting the Company’s capital structure or
business.

 

(c) Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or (b) shall be eliminated at the time of such
adjustment by rounding-down for any fractional shares. No fractional shares of
Common Stock shall be issued under the Plan. Notice of any adjustment shall be
given by the Committee to each Participant whose Award has been adjusted and
such adjustment (whether or not such notice is given) shall be effective and
binding for all purposes of the Plan.

 

7

 

 

(d) In the event of an Acquisition Event, the Committee may, in its sole
discretion, terminate all outstanding and unexercised Stock Options or Awards
that provides for a Participant elected exercise (“Exercisable Awards”),
effective as of the date of the Acquisition Event, by delivering notice of
termination to each Participant at least 20 days prior to the date of
consummation of the Acquisition Event, in which case during the period from the
date on which such notice of termination is delivered to the consummation of the
Acquisition Event, each such Participant shall have the right to exercise his or
her Exercisable Awards that are then outstanding to the extent vested as of the
date on which such notice of termination is delivered (or, at the discretion of
the Committee, without regard to any limitations on exercisability otherwise
contained in the Award agreements), but any such exercise shall be contingent
upon and subject to the occurrence of the Acquisition Event, and, provided that,
if the Acquisition Event does not take place within a specified period after
giving such notice for any reason whatsoever, the notice and exercise pursuant
thereto shall be null and void. If the Acquisition Event does take place after
giving such notice, any Exercisable Award not exercised prior to the date of the
consummation of such Acquisition Event shall be forfeited simultaneous with the
consummation of the Acquisition Event. For the avoidance of doubt, in the event
of an Acquisition Event, the Committee may, in its sole discretion, terminate
any Exercisable Award for which the exercise price is equal to or exceeds the
Fair Market Value without payment of consideration therefor.

 

If an Acquisition Event occurs but the Committee does not terminate the
outstanding Exercisable Awards pursuant to this Section 4.2(d), then the
applicable provisions of Section 4.2(b) and Article XII shall apply.

 

ARTICLE V

 

STOCK OPTIONS

 

5.1 Stock Options: General. An Award may be in the form of an Option. An Option
awarded pursuant to this Plan may consist of either an Incentive Stock Option or
a Nonqualified Stock Option. The price at which shares of Common Stock may be
purchased upon the exercise of an Option shall be not less than the Fair Market
Value of the Common Stock on the Grant Date. The term of an Option shall not
exceed 10 years from the Grant Date. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Option, including, but not
limited to, the term of any Option and the date or dates upon which the Option
becomes vested and exercisable, shall be determined by the Committee and subject
to the applicable requirements described in Section 5 hereof.

 

5.2 Option Exercise. The Exercise Price shall be paid in full at the time of
exercise in cash or, if permitted by the Committee and elected by the
Participant, the Participant may pay the exercise price by means of the Company
withholding shares of Common Stock otherwise deliverable on exercise of the
Award or tendering Common Stock valued at Fair Market Value on the date of
exercise, or any combination thereof. The Committee, in its sole discretion,
shall determine acceptable methods for Participants to tender Common Stock. The
Committee may provide for procedures to permit the exercise or purchase of such
Awards by use of the proceeds to be received from the sale of Common Stock
issuable pursuant to an Award (including cashless exercise procedures approved
by the Committee involving a broker or dealer approved by the Committee). The
Committee may adopt additional rules and procedures regarding the exercise of
Options from time to time, provided that such rules and procedures are not
inconsistent with the provisions of this Section.

 

8

 

 

ARTICLE VI

 

STOCK APPRECIATION RIGHTS

 

6.1 Stock Appreciation Rights. An Award may be in the form of an SAR. The
Exercise Price for an SAR shall not be less than the Fair Market Value of the
Common Stock on the Grant Date. The exercise period for an SAR shall extend no
more than 10 years after the Grant Date. Subject to the foregoing provisions,
the terms, conditions, and limitations applicable to any SAR, including, but not
limited to, the term of any SAR and the date or dates upon which the SAR becomes
vested and exercisable, shall be determined by the Committee; provided, however,
that a SAR that may be settled all or in part in shares of Common Stock shall be
subject to the applicable requirements described herein.

 

ARTICLE VII

 

RESTRICTED STOCK

 

7.1 Awards of Restricted Stock. An Award may be in the form of a Restricted
Stock Award. The terms, conditions and limitations applicable to any Restricted
Stock Award, including, but not limited to, vesting or other restrictions, shall
be determined by the Committee and subject to applicable requirements described
herein.

 

ARTICLE VIII

 

RESTRICTED STOCK UNIT AWARDS

 

8.1 Awards of Restricted Stock Units. An Award may be in the form of a
Restricted Stock Unit Award. The terms, conditions and limitations applicable to
a Restricted Stock Unit Award, including, but not limited to, the Restriction
Period and the right to Dividend Equivalents, if any, shall be determined by the
Committee. Subject to the terms of this Plan, the Committee, in its sole
discretion, may settle Restricted Stock Units in the form of cash or in shares
of Common Stock (or in a combination thereof) equal to the value of the vested
Restricted Stock Units; provided, however, that a Restricted Stock Unit Award
that may be settled all or in part in shares of Common Stock shall be subject to
the applicable requirements described herein.

 

9

 

 

ARTICLE IX

 

PERFORMANCE UNIT AWARDS

 

Section 9.1 Performance Unit Awards. An Award may be in the form of a
Performance Unit Award. Each Performance Unit shall have an initial value that
is established by the Committee on the Grant Date. Subject to the terms of this
Plan, after the applicable performance period has ended, the Participant shall
be entitled to receive settlement of the value and number of Performance Units
earned by the Participant over the performance period, to be determined as a
function of the extent to which the corresponding performance goals have been
achieved. The timing and the terms of settlement of earned Performance Units
shall be as determined by the Committee and as evidenced in an Award Agreement.
Subject to the terms of this Plan, the Committee, in its sole discretion, may
settle earned Performance Units in the form of cash or in shares of Common Stock
(or in a combination thereof) equal to the value of the earned Performance Units
as soon as practicable after the end of the performance period and following the
Committee’s determination of actual performance against the performance measures
and related goals established by the Committee; provided, however, that a
Performance Unit Award that may be settled all or in part in shares of Common
Stock shall be subject to the applicable requirements described herein.

 

ARTICLE X

 

CASH

 

Section 10.1 Cash Awards. An award may be in the form of a Cash Award. The terms
and limitations applicable to a Cash Award including but not limited to vesting
or other restrictions shall be determined by the Committee.

 

ARTICLE XI

 

PERFORMANCE AWARDS

 

Without limiting the type or number of Awards that may be made under the other
provisions of this Plan, an Award may be in the form of a Performance Award. The
terms, conditions and limitations applicable to an Award that is a Performance
Award shall be determined by the Committee.

 

11.1 Nonqualified Performance Awards. Performance Awards granted to Participants
are not intended to qualify as qualified performance-based compensation under
Code Section 162(m), and shall be based on the achievement of performance goals
subject to such terms, conditions and restrictions as the Committee or its
delegate shall determine.

 

10

 

 

ARTICLE XII

 

CHANGE IN CONTROL PROVISIONS

 

Except as otherwise provided by the Committee in an Award agreement, in the
event of a Change in Control of the Company after the Effective Date, the
Committee may, but shall not be obligated to:

 

(a) accelerate, vest or cause the restrictions to lapse with respect to all or
any portion of an Award;

 

(b) provide for the cancellation of any Award (including a Stock Option, Stock
Appreciation Award or other Award so long as the award is based on the
appreciation in value of a share of Common Stock in excess of an amount equal to
at least the Fair Market Value of the Common Stock on the date such Award is
granted) without payment if the Change in Control Price is less than the
exercise price of such Awards;

 

(c) provide for the purchase of any Awards by the Company or an Affiliate for an
amount of cash equal to the excess of the Change in Control Price (as defined
below) of the shares of Common Stock covered by such Awards, over the aggregate
exercise price of such Awards. For purposes of this Article XII, “Change in
Control Price” shall mean the highest price per share of Common Stock paid in
any transaction related to a Change in Control of the Company; provided,
however, that such price shall not exceed the fair market value of the Common
Stock at the time of purchase as determined in accordance Section 409A of the
Code; or

 

(d) provide for the issuance of substitute Awards that will substantially
preserve the otherwise applicable terms of any affected Awards previously
granted hereunder as determined by the Committee in its sole discretion.
Notwithstanding anything to the contrary herein, for purposes of Incentive Stock
Options, any assumed or substituted Stock Option shall comply with the
requirements of Treasury Regulation § 1.424-1 (and any amendments thereto).

 

ARTICLE XIII

 

TERMINATION OR AMENDMENT OF PLAN

 

Notwithstanding any other provision of the Plan, the Board or the Committee may
at any time, and from time to time, amend, in whole or in part, any or all of
the provisions of the Plan (including any amendment deemed necessary to ensure
that the Company may comply with any regulatory requirement referred to in
Article XIII or Section 409A of the Code as described below), or suspend or
terminate it entirely, retroactively or otherwise; provided, however, that if
the Committee, in its sole discretion, determines that the rights of a
Participant with respect to Awards granted prior to such amendment, suspension
or termination, may be adversely impaired, the consent of such Participant shall
be required; and provided further, without the approval of the stockholders of
the Company entitled to vote in accordance with applicable law, no amendment may
be made that would:

 

11

 

 

(a) increase the aggregate number of shares of Common Stock that may be issued
under the Plan (other than due to an adjustment under Section 4.2);

 

(b) change the classification of individuals eligible to receive Awards under
the Plan;

 

(c) other than adjustments or substitutions in accordance with Section 4.2,
amend the terms of outstanding Awards to reduce the exercise price of
outstanding Stock Options or Stock Appreciation Rights or to cancel outstanding
Stock Options or Stock Appreciation Rights (where prior to the reduction or
cancellation the exercise price equals or exceeds the fair market value of the
shares of Common Stock underlying such Awards) in exchange for cash, other
Awards or Stock Options or Stock Appreciation Rights with an exercise price that
is less than the exercise price of the original Stock Options or Stock
Appreciation Rights;

 

(d) extend the maximum Stock Option period under beyond 10 years;

 

(e) award any Stock Option or Stock Appreciation Right in replacement of a
canceled Stock Option or Stock Appreciation Right with a higher exercise price;
or

 

(f) require stockholder approval in order for the Plan to continue to comply
with the applicable provisions of Section 422 of the Code to the extent
applicable to Incentive Stock Options or the rules of any exchange or system on
which the Company’s securities are listed or traded at the request of the
Company.

 

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article VIII or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall adversely impair the rights of any holder without the holder’s consent.
Notwithstanding anything herein to the contrary, the Board or the Committee may
amend the Plan or any Award granted hereunder at any time without a
Participant’s consent to comply with Section 409A of the Code or any other
applicable law. Nothing in the Plan is intended to provide a guarantee of
particular tax treatment to any Participant.

 

ARTICLE XIV

 

UNFUNDED PLAN

 

The Plan is an “unfunded” plan for incentive and deferred compensation. With
respect to any payments as to which a Participant has a fixed and vested
interest but that are not yet made to a Participant by the Company, nothing
contained herein shall give any such Participant any rights that are greater
than those of a general unsecured creditor of the Company.

 

12

 

 

ARTICLE XV

 

GENERAL PROVISIONS

 

15.1 Legend. The Committee may require each person receiving shares of Common
Stock pursuant to an Award granted under the Plan to represent to and agree with
the Company in writing that the Participant is acquiring the shares without a
view to distribution thereof and such other securities law related
representations as the Committee shall request. In addition to any legend
required by the Plan, the certificates and/or book entry accounts for such
shares may include any legend that the Committee, in its sole discretion, deems
appropriate to reflect any restrictions on Transfer.

 

15.2 No Right to Employment/Directorship. Neither the Plan nor the grant of any
Award hereunder shall give any Participant or other employee, consultant or
Non-Employee Director any right with respect to continuance of employment or
directorship by the Company or any Affiliate, nor shall they be a limitation in
any way on the right of the Company or any Affiliate by which an employee is
employed or Non-Employee Director is retained to terminate his or her
employment, consultancy or directorship at any time.

 

15.3 Withholding of Taxes. Except as otherwise prohibited by law, the Company
shall have the right to deduct from any payment to be made to a Participant, or
to otherwise require, prior to the issuance or delivery of any shares of Common
Stock or the payment of any cash hereunder, payment by the Participant of, any
Federal, state or local taxes required by law to be withheld. Upon the vesting
of Restricted Stock (or other Award that is taxable upon vesting), or upon
making an election under Section 83(b) of the Code, a Participant shall pay all
required withholding to the Company. Any statutorily required withholding
obligation with regard to any Eligible Employee may be satisfied, subject to the
advance consent of the Committee, by reducing the number of shares of Common
Stock otherwise deliverable or by delivering shares of Common Stock already
owned. Any fraction of a share of Common Stock required to satisfy such tax
obligations shall be disregarded and the amount due shall be paid instead in
cash by the Participant.

 

15.4 Governing Law. The Plan and the actions taken in connection herewith shall
be governed by and construed in accordance with the internal laws of the State
of Wyoming, without giving effect to its principles of conflict of laws.

 

15.5 Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

 

15.6 Other Benefits. No Award granted or paid out under the Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its Affiliates nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.

 

13

 

 

15.7 Costs. The Company shall bear all expenses associated with administering
the Plan, including expenses of issuing Common Stock pursuant to any Award
granted hereunder.

 

15.8 Section 16(b) of the Exchange Act. On and after the date the Company
becomes subject to Section 16 of the Exchange Act, all elections and
transactions under the Plan by persons subject to Section 16 of the Exchange Act
involving shares of Common Stock are intended to comply with any applicable
exemptive condition under Rule 16b-3. Similarly, on or after the date the
Company becomes subject to Section 16 of the Exchange Act, the Committee may, in
its sole discretion, establish and adopt written administrative guidelines,
designed to facilitate compliance with Section 16(b) of the Exchange Act, as it
may deem necessary or proper for the administration and operation of the Plan
and the transaction of business thereunder.

 

15.9 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

 

15.10 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

 

15.11 Successors and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.

 

15.12 No Rights as Stockholder. Except as otherwise provided herein or pursuant
to an Award Agreement, no Participant or Permissible Transferee shall have any
rights as a stockholder of the Company with respect to any Award until such
individual becomes the holder of record of the shares of Common Stock underlying
the Award.

 

15.13 Section 409A of the Code. Although the Company does not guarantee the
particular tax treatment of an Award granted under this Plan, Awards made under
this Plan are intended to comply with, or be exempt from, the applicable
requirements of Section 409A of the Code and this Plan and any Award agreement
hereunder shall be limited, construed and interpreted in accordance with such
intent. In no event whatsoever shall the Company or any of its Affiliates be
liable for any additional tax, interest or penalties that may be imposed on a
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code.

 

14

 

 

ARTICLE XVI

 

EFFECTIVE DATE OF PLAN

 

This Plan shall become effective upon the date specified by the Board in its
resolution adopting the Plan, subject to the approval of the Plan by the
stockholders of the Company in accordance with the requirements of the laws of
the State of Wyoming.

 

ARTICLE XVII

 

TERM OF PLAN

 

This Plan shall be effective as of the Effective Date. This Plan shall continue
in effect for a term of 10 years commencing on the Effective Date unless earlier
terminated by action of the Board.

 

15

 

